



EMPLOYMENT AGREEMENT


This Employment Agreement (“Agreement”) is made as of the Effective Date between
Cincinnati Bell Inc. (“Employer”) and Leigh R. Fox (“Employee”). For purposes of
this Agreement, the “Effective Date” means December 1, 2017.
Employer and Employee agree as follows:
1.    Employment. By this Agreement, Employer and Employee set forth the terms
of Employer’s employment of Employee on and after the Effective Date. Any prior
agreements or understandings with respect to Employee’s employment by Employer
are canceled as of the Effective Date. Notwithstanding the preceding sentence,
except as provided in Section 13 of this Agreement, all stock options,
restricted shares and other long term incentive awards granted to Employee prior
to the Effective Date, benefit plans in which Employee is eligible for
participation and any Employer policies to which Employee is subject shall
continue in effect in accordance with their respective terms and shall not be
modified, amended or cancelled by this Agreement.
2.    Term of Agreement. The term of this Agreement initially shall be the
one-year period commencing on the Effective Date. On the first anniversary of
the Effective Date and on each subsequent anniversary of the Effective Date, the
term of this Agreement automatically shall be extended for a period of one
additional year. Notwithstanding the foregoing, the term of this Agreement is
subject to termination as provided in Section 13.
3.    Duties.
A.    Employee will serve as President and Chief Executive Officer for
Cincinnati Bell Inc. or in such other equivalent capacity as may be designated
by the Board of Directors of Employer. Employee will report to the Board of
Directors of Employer.
B.    Employee shall furnish such managerial, executive, financial, technical
and other skills, advice, and assistance in operating Employer and its
Affiliates as Employer may reasonably request. For purposes of this Agreement,
“Affiliate” means each corporation or organization that is deemed to be a single
employer with Employer under Section 414(b) or (c) of the Internal Revenue Code
of 1986, as amended (the “Code”) (i.e., as part of a controlled group of
corporations that includes Employer or under common control with Employer).
C.    Employee shall also perform such other duties, consistent with the
provisions of Section 3.A., as are reasonably assigned to Employee by the Board
of Directors of Employer.
D.    Employee shall devote Employee’s entire time, attention and energies to
the business of Employer and its Affiliates. The words “entire time, attention
and energies” are intended to mean that Employee shall devote Employee’s full
effort during reasonable working hours to the business of Employer and its
Affiliates and shall devote at least 40 hours per week to the business of
Employer and its Affiliates. Employee shall travel to such places as are
necessary in the performance of Employee’s duties.
4.    Compensation.
A.    Employee shall receive a base salary (the “Base Salary”) of at least
$650,000 per year, payable not less frequently than monthly, for each year
during the term of this Agreement, subject to proration for





--------------------------------------------------------------------------------





any partial year. Such Base Salary, and all other amounts payable under this
Agreement, shall be subject to withholding as required by law.
B.    In addition to the Base Salary, Employee shall be eligible to receive an
annual bonus (the “Bonus”) for each calendar year for which services are
performed under this Agreement. Any Bonus for a calendar year shall be payable
in the calendar year following the calendar year for which the Bonus is earned
in accordance with Employer’s regular bonus payment policies. Each year,
Employee shall be given a Bonus target of not less than $650,000, subject to
proration for a partial year. The Bonus target shall be established from time to
time by Employer’s Compensation Committee if Employee is a named executive
officer for purposes of Employer’s annual proxy statement or is otherwise an
executive officer whose compensation is determined by the Compensation
Committee, or, if Employee is not so subject, then in accordance with the
provisions of Employer’s then existing annual incentive plan or any similar plan
made available to employees of Employer (“annual incentive plan”) in which
Employee participates. Any Bonus award to Employee shall further be subject to
the terms and conditions of any such applicable annual incentive plan.
C.    On at least an annual basis, Employee shall receive a formal performance
review and be considered for Base Salary and/or Bonus target increases.
5.    Expenses. All reasonable and necessary expenses incurred by Employee in
the course of the performance of Employee’s duties to Employer shall be
reimbursable in accordance with Employer’s then current travel and expense
policies.
6.    Benefits.
A.    While Employee remains in the employ of Employer, Employee shall be
eligible to participate in all of the various employee benefit plans and
programs, which are made available to similarly situated officers of Employer,
in accordance with the eligibility provisions and other terms and conditions of
such plans and programs.
B.    Notwithstanding anything contained herein to the contrary, the Base Salary
and any Bonuses otherwise payable to Employee shall be reduced by any benefits
paid to Employee by Employer under any disability plans made available to
Employee by Employer (“Disability Plans”).
C.    In each year of this Agreement, Employee will be eligible to be considered
for a grant of awards under the Cincinnati Bell Inc. 2017 Long-Term Incentive
Plan (the “2017 LTIP,” as such plan is in effect as of the date of this
Agreement and as it may thereafter be amended) and/or any similar plan made
available to employees of Employer.
7.    Confidentiality. Employer and its Affiliates are engaged in the
telecommunications industry within the U.S. Employee acknowledges that in the
course of employment with the Employer, Employee will be entrusted with or
obtain access to information proprietary to Employer and its Affiliates with
respect to the following (all of which information is referred to hereinafter
collectively as the “Information”); the organization and management of Employer
and its Affiliates; the names, addresses, buying habits and other special
information regarding past, present and potential customers, employees and
suppliers of Employer and its Affiliates; customer and supplier contracts and
transactions or price lists of Employer, its Affiliates and their suppliers;
products, services, programs and processes sold, licensed or developed by
Employer or its Affiliates; technical data, plans and specifications, and
present and/or future development projects of Employer and its Affiliates;
financial and/or marketing data respecting the conduct of the present or future
phases of business of Employer and its Affiliates; computer programs, systems
and/or software; ideas, inventions, trademarks, trade secrets, business
information, know-how, processes, improvements, designs,





--------------------------------------------------------------------------------





redesigns, discoveries and developments of Employer and its Affiliates; and
other information considered confidential by any of the Employer, its Affiliates
or customers or suppliers of Employer and its Affiliates. At all times during
the term of this Agreement and thereafter, Employee agrees to retain the
Information in absolute confidence and not to disclose the Information to any
person or organization except as required in the performance of Employee’s
duties for Employer, without the express written consent of Employer; provided
that Employee’s obligation of confidentiality shall not extend to any
Information which becomes generally available to the public other than as a
result of disclosure by Employee.
8.    New Developments. All ideas, inventions, discoveries, concepts, trade
secrets, trademarks, service marks or other developments or improvements,
whether patentable or not, conceived by Employee, alone or with others, at any
time during the term of Employee’s employment, whether or not during working
hours or on Employer’s premises, which are within the scope of or related to the
business operations of Employer or its Affiliates (“New Developments”), shall be
and remain the exclusive property of Employer. Employee agrees that any New
Developments which, within one year after the termination of employment with
Employer, are made, disclosed, reduced to a tangible or written form or
description or are reduced to practice by Employee and which are based upon,
utilize or incorporate Information shall, as between Employee and Employer, be
presumed to have been made during Employee’s employment by Employer. Employee
further agrees that Employee will not, during the term of Employee’s employment
with Employer, improperly use or disclose any proprietary information or trade
secrets of any former employer or other person or entity and that Employee will
not bring onto Employer premises any unpublished document or proprietary
information belonging to any such employer, person or entity unless consented to
in writing by such employer, person or entity.
At all times during the term of this Agreement and thereafter, Employee shall do
all things reasonably necessary to ensure ownership of such New Developments by
Employer, including the execution of documents assigning and transferring to
Employer all of Employee’s rights, title and interest in and to such New
Developments and the execution of all documents required to enable Employer to
file and obtain patents, trademarks, service marks and copyrights in the United
States and foreign countries on any of such New Developments.
9.    Surrender of Material Upon Termination. Employee hereby agrees that upon
termination of Employee’s employment, for whatever reason and whether voluntary
or involuntary, Employee will immediately surrender to Employer all of the
property and other things of value in his possession or in the possession of any
person or entity under Employee’s control that are the property of Employer or
any of its Affiliates, including without any limitation all personal notes,
drawings, manuals, documents, photographs or the like, including copies and
derivatives thereof, and e-mails and other electronic and digital information of
all types regardless of where or the type of device on which such materials may
be stored by Employee, relating directly or indirectly to any Information,
materials or New Developments, or relating directly or indirectly to the
business of Employer or any of its Affiliates.
10.    Remedies.
A.    Employer and Employee hereby acknowledge and agree that the services
rendered by Employee to Employer, the information disclosed to Employee during
and by virtue of Employee’s employment and Employee’s commitments and
obligations to Employer and its Affiliates herein are of a special, unique and
extraordinary character, and that the breach of any provision of this Agreement
by Employee will cause Employer irreparable injury and damage, and consequently
the Employer shall be entitled to, in addition to all other remedies available
to it, injunctive and equitable relief to prevent a breach of Sections 7, 8, 9,
11 and 12 of this Agreement and to secure the enforcement of this Agreement.





--------------------------------------------------------------------------------





B.    Except as provided in Section 10.A., the parties hereto agree to submit to
final and binding arbitration any dispute, claim or controversy, whether for
breach of this Agreement or for violation of any of Employee’s statutorily
created or protected rights, arising between the parties that either party would
have been otherwise entitled to file or pursue in court or before any
administrative agency (herein “claim”), and each party waives all right to sue
the other party.
(i)    This agreement to arbitrate and any resulting arbitration award are
enforceable under and subject to the Federal Arbitration Act, 9 U.S.C. § 1 et
seq. (“FAA”). If the FAA is held not to apply for any reason, then Ohio Revised
Code Chapter 271l regarding the enforceability of arbitration agreements and
awards will govern this Agreement and the arbitration award.
(ii)    (a)    All of a party’s claims must be presented at a single arbitration
hearing. Any claim not raised at the arbitration hearing is waived and released.
The arbitration hearing will take place in Cincinnati, Ohio.
(b)    The arbitration process will be governed by the Employment Dispute
Resolution Rules of the American Arbitration Association (“AAA”) except to the
extent they are modified by this Agreement. In the event that any provisions of
this Section 10.B. are determined by AAA to be unenforceable or impermissibly
contrary to AAA rules, then this Section 10.B. shall be modified as necessary to
comply with AAA requirements.
(c)    Employee has had an opportunity to review the AAA rules and the
requirements that Employee must pay a filing fee for which Employer has agreed
to split on an equal basis.
(d)    The arbitrator will be selected from a panel of arbitrators chosen by the
AAA. After the filing of a Request for Arbitration, the AAA will send
simultaneously to Employer and Employee an identical list of names of five
persons chosen from the panel. Each party will have 10 days from the transmittal
date in which to strike up to two names, number the remaining names in order of
preference and return the list to the AAA.
(e)    Any pre-hearing disputes will be presented to the arbitrator for
expeditious, final and binding resolution.
(f)    The award of the arbitrator will be in writing and will set forth each
issue considered and the arbitrator’s finding of fact and conclusions of law as
to each such issue.
(g)    If the arbitrator finds that a party has sustained its burden of proof in
establishing a violation of applicable law, the arbitrator shall have the same
power and authority as would a judge to grant any relief, including costs and
attorney’s fees, that a court could grant, consistent with applicable principles
of common, decisional, and statutory law in the relevant jurisdiction. The
arbitrator may assess to either party, or split, the arbitrator’s fee and
expenses and the cost of the transcript, if any, in accordance with the
arbitrator’s determination of the merits of each party’s position or as
principles of equity may require.
(h)    Employer and Employee recognize that a primary benefit each derives from
arbitration is avoiding the delay and costs normally associated with litigation.
Therefore, neither party will be entitled to conduct any discovery prior to the
arbitration hearing except that: (i) Employer will furnish Employee with copies
of all non-privileged documents in Employee’s personnel file; (ii) if the claim
is for discharge, Employee will furnish Employer with records of earnings and
benefits relating to Employee’s subsequent employment (including
self-employment) and all documents relating to Employee’s efforts to obtain
subsequent employment; (iii) the parties will exchange copies of all documents
they intend to introduce





--------------------------------------------------------------------------------





as evidence at the arbitration hearing at least 10 days prior to such hearing;
(iv) Employee will be allowed (at Employee’s expense) to take the depositions,
for a period not to exceed four hours each, of two representatives of Employer,
and Employer will be allowed (at its expense) to depose Employee for a period
not to exceed four hours; and (v) Employer or Employee may ask the arbitrator to
grant additional discovery to the extent permitted by AAA rules upon a showing
that such discovery is necessary.
(i)    Nothing herein will prevent either party from taking the deposition of
any witness where the sole purpose for taking the deposition is to use the
deposition in lieu of the witness testifying at the hearing and the witness is,
in good faith, unavailable to testify in person at the hearing due to poor
health, residency and employment more than 50 miles from the hearing site,
conflicting travel plans or other comparable reason.
(j)    Arbitration must be requested in writing no later than 6 months from the
date that the party knew or should have known of the matter disputed by the
claim. A party’s failure to initiate arbitration within the time limits herein
will be considered a waiver and release by that party with respect to any claim
subject to arbitration under this Agreement.
(k)    Employer and Employee consent that judgment upon the arbitration award
may be entered in any federal or state court that has jurisdiction.
(1)    Except as provided in Section 10.A., neither party will commence or
pursue any litigation on any claim that is or was subject to arbitration under
this Agreement. Nothing in this Agreement shall be construed to prevent Employee
from filing or participating in a charge of discrimination filed with the EEOC
or similar state or local administrative agencies. However, upon receipt of a
right to sue letter or similar administrative determination, Employee’s claim
becomes subject to arbitration as set forth in this this Agreement.
(m)    All aspects of any arbitration procedure under this Agreement, including
the hearing and the record of the proceedings, are confidential and will not be
open to the public, except to the extent the parties agree otherwise in writing,
or as may be appropriate in any subsequent proceedings between the parties, or
as may otherwise be appropriate in response to a governmental agency or legal
process or as may be required to be disclosed by Employer pursuant to applicable
law, rule or regulation to which Employer is subject, including requirements of
the Securities and Exchange Commission and any stock exchanges on which
Employer’s securities are listed.
11.    Covenant Not to Compete, No Interference; No Solicitation. For purposes
of this Section 11 only, the: term “Employer” shall mean, collectively, Employer
and each of its Affiliates. At all times during the term of this Agreement and
during the two-year period following the termination of Employee’s employment
with Employer for any reason (or if this period is unenforceable by law, then
for such period as shall be enforceable), Employee will not engage in any
business offering services related to the current business of Employer, whether
as a principal, partner, joint venture, agent, employee, salesman, consultant,
director or officer, where such position would involve Employee in any business
activity in competition with Employer. This restriction will be limited to the
geographical area where Employer is then engaged in such competing business
activity or to such other geographical area as a court shall find reasonably
necessary to protect the goodwill and business of Employer.
During the two-year period following termination of Employee’s employment with
Employer for any reason (or if this period is unenforceable by law, then for
such period as shall be enforceable), Employee will not interfere with or
adversely affect, either directly or indirectly, Employer’s relationships with
any person, firm, association, corporation or other entity which is known by
Employee to be, or is included on





--------------------------------------------------------------------------------





any listing to which Employee had access during the course of employment, as a
customer, client, supplier, consultant or employee of Employer and that Employee
will not divert or change, or attempt to divert or change, any such relationship
to the detriment of Employer or to the benefit of any other person, firm,
association, corporation or other entity.
During the two-year period following the termination of Employee’s employment
with Employer for any reason (or if this period is unenforceable by law, then
for such period as shall be enforceable), Employee shall not, without the prior
written consent of Employer, accept employment, as an employee, consultant or
otherwise, with any company or entity which is a supplier of Employer at any
time during the one-year period prior to the termination of Employee’s
employment with Employer.
Employee will not, during or at any time within two years after the termination
of Employee’s employment with Employer, induce or seek to induce any other
employee of Employer to terminate his or her employment relationship with
Employer.
Employee acknowledges and agrees that the covenants, restrictions, agreements
and obligations set forth herein are founded upon valuable consideration and,
with respect to the covenants, restrictions, agreements and obligations set
forth in this Section 11, are reasonable in duration and geographic scope. The
time period and geographical area set forth in this Section 10 are each
divisible and separable, and, in the event that the covenants not to compete
and/or not to divert business or employees contained therein are judicially held
invalid or unenforceable as to such time period and/or geographical area, they
will be valid and enforceable in such geographical area(s) and for such time
period(s) which the court determines to be reasonable and enforceable. Employee
agrees that in the event that any court of competent jurisdiction determines
that the above covenants are invalid or unenforceable to join with Employer in
requesting such court to construe the applicable provision by limiting or
reducing it so as to be enforceable to the extent compatible with the then
applicable law. Furthermore, it is agreed that any period of restriction or
covenant hereinabove stated shall not include any period of violation or period
of time required for litigation or arbitration to enforce such restrictions or
covenants.
12.    Goodwill. Subject to the provisions of Section 10.B.(ii)(l) above, during
the term of this Agreement and thereafter, Employee will not disparage Employer
or any of its Affiliates in any way which could adversely affect the goodwill,
reputation and business relationships of Employer or any of its Affiliates with
the public generally, or with any of their customers, suppliers or employees,
and Employer will not disparage Employee. Employee understands and agrees that
Employer shall be entitled to make any such public disclosures as are required
by applicable law, rule or regulation regarding Employee, including termination
of Employee’s employment with Employer, and that any public disclosures so made
by Employer and other statements materially consistent with such public
disclosures shall not be restricted in any manner by this Section 12.
13.    Termination.
A.    (i)    To the extent permitted by law, Employer or Employee may terminate
this Agreement upon Employee’s failure or inability to perform the services
required hereunder, because of any physical or mental infirmity for which
Employee receives disability benefits under any Disability Plans, over a period
of one hundred twenty consecutive working days during any twelve consecutive
month period (a “Terminating Disability”).
(ii)    If Employer or Employee elects to terminate this Agreement in the event
of a Terminating Disability, such termination shall be effective immediately
upon the giving of written notice by the terminating party to the other.





--------------------------------------------------------------------------------





(iii)    Upon termination of this Agreement on account of Terminating
Disability, Employer shall pay Employee Employee’s accrued compensation
hereunder, whether Base Salary, Bonus or otherwise (subject to offset for any
amounts received pursuant to the Disability Plans), to the date of termination.
In the event of a Terminating Disability, Employer also shall provide Employee
with disability benefits and all other benefits according to the provisions of
the applicable Disability Plans and any other Employer plans in which Employee
is then participating.
(iv)    If the parties elect not to terminate this Agreement upon an event of a
Terminating Disability and Employee returns to active employment with Employer
prior to such a termination, or if such disability exists for less than one
hundred twenty consecutive working days, the provisions of this Agreement shall
remain in full force and effect.
B.    This Agreement terminates immediately and automatically on the death of
Employee, provided, however, that Employee’s estate shall be paid Employee’s
accrued compensation hereunder, whether Base Salary, Bonus or otherwise, to the
date of death.
C.    Employer may terminate this Agreement immediately, upon written notice to
Employee, for Cause. For purposes of this Agreement, Employer shall have “Cause”
to terminate this Agreement only if Employer’s Board of Directors determines
that there has been fraud, misappropriation, embezzlement or misconduct
constituting serious criminal activity on the part of Employee. Upon termination
for Cause, Employee shall be entitled to receive only Employee’s accrued
compensation hereunder, whether Base Salary, Bonus or otherwise, to the date of
termination.
D.    Employer may terminate this Agreement immediately, upon written notice to
Employee for any reason other than those set forth in Sections 13.A., B. and C.,
provided, however, that Employer shall have no right to terminate this Agreement
under this Section 13.D. within one year after a Change in Control. In addition,
Employee may terminate this Agreement immediately, upon written notice to
Employer, as a result of a Constructive Termination, provided, however, that
Employee shall have no right to terminate this Agreement under this Section
13.D. within one year after a Change in Control. In the event of a termination
of this Agreement by Employer, or by Employee as a result of a Constructive
Termination, under this Section 13.D.:
(i)    within five days after (and not before) the date which is six months
after Employee’s termination of employment with Employer, Employer shall pay
Employee in a lump sum cash payment an amount equal to two times the Employee’s
annual Base Salary rate in effect at the time of the termination of this
Agreement;
(ii)    for purposes of any outstanding stock option issued by Employer to
Employee, outstanding restricted stock issued by Employer to Employee or other
outstanding incentive award granted by Employer to Employee, Employee’s
employment with Employer shall not be deemed to have terminated until the end of
the Current Term, provided, however, that this Section 13.D.(ii) shall not apply
to any award under the 2017 LTIP (or any similar successor or replacement plan)
granted less than one year before the Employee’s termination of employment with
the Employer; and
(iii)    subject to Employee timely and properly electing coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), Employer shall
provide Employee access to continued medical, dental, and vision coverage for
the remainder of the Current Term (with the cost of such coverage to Employee
equal to the active employee rate for the coverage plus applicable tax
withholdings on the difference between the full COBRA premium for the coverage
and the active employee rate).





--------------------------------------------------------------------------------





E.    This Agreement shall terminate automatically in the event and at the time
that both there is a Change in Control and either (1) Employee elects to
terminate his employment with Employer within one year after the Change in
Control as a result of a Constructive Termination or (2) Employee’s employment
with Employer is actually terminated by Employer within one year after the
Change in Control for any reason other than those set forth in Sections 13.A.,
B. and C. In the event of a termination of this Agreement under this Section
13.E.:
(i)    within five days after (and not before) the date which is six months
after Employee’s termination of employment with Employer, Employer shall pay
Employee in a lump sum cash payment an amount equal to the product obtained by
multiplying (a) the sum of the annual Base Salary rate in effect at the time of
the termination of this Agreement and the annual Bonus target in effect at the
time of such termination by (b) 2.99;
(ii)    all outstanding stock options and other incentive awards issued by
Employer to Employee that are not vested and exercisable at the time of the
termination of this Agreement shall become immediately vested and exercisable
(and Employee shall be afforded the opportunity to exercise them until the
earlier of (a) the latest date, determined in accordance with the terms of such
stock options or awards, that would apply if such stock options or awards had
become vested and exercisable immediately before the termination of this
Agreement or (b) the end of the Current Term and the restrictions applicable to
all outstanding restricted stock issued by Employer to Employee shall lapse upon
the termination of this Agreement), provided, however, that this Section
13.E.(ii) shall not apply to any award under the 2017 LTIP or any similar
successor or replacement plan (the terms applicable to any such awards in the
event of a Change in Control shall be determined solely under the provisions of
the 2017 LTIP, or any similar successor or replacement plan, and the applicable
award agreement(s)); and
(iii)    subject to Employee timely and properly electing coverage under COBRA,
Employer shall provide Employee access to continued medical, dental, and vision
coverage for the remainder of the Current Term (with the cost of such coverage
to Employee equal to the active employee rate for the coverage plus applicable
tax withholdings on the difference between the full COBRA premium for the
coverage and the active employee rate).
F.    Employee may resign upon 60 days’ prior written notice to Employer. In the
event of a resignation under this Section 13.F., this Agreement shall terminate
and Employee shall be entitled to receive Employee’s Base Salary through the
date of termination, any Bonus for the preceding calendar year earned but not
paid at the time of termination and any other vested compensation or benefits
called for under any compensation plan or program of Employer. Should Employee
resign, Employer may adjust Employee’s authority, reporting relationship, or
responsibilities at any time during the 60-day notice period and any such
adjustment shall not constitute a Constructive Termination under this Agreement.
G.    Upon termination of this Agreement as a result of an event of termination
described in this Section 13 and except for Employer’s payment of the required
payments under this Section 13 (including any Base Salary accrued through the
date of termination, any Bonus earned for the year preceding the year in which
the termination occurs and any nonforfeitable amounts payable under any employee
plan), all further compensation under this Agreement shall terminate. Employee
further agrees that in order to be entitled to receive any payments under this
Section 13 (other than any Base Salary accrued through the date of termination
and any Bonus earned for the year preceding the year in which the termination
occurs), upon the request of Employer and by a reasonable deadline set by
Employer (to ensure that such release is effective within 60 days of Employee’s
termination of employment), Employee will execute and not revoke a release of
claims against Employer, which release shall contain customary and appropriate
terms and conditions as determined in good faith by Employer.





--------------------------------------------------------------------------------





H.    The termination of this Agreement shall not amend, alter or modify the
rights and obligations of the parties under Sections 7, 8, 9, 10, 11 and 12
hereof, the terms of which shall survive the termination of this Agreement.
I.    To the extent provided below, the following provisions apply under this
Section 13 and the other provisions of the Agreement.
(i)    Notwithstanding any other provision of this Agreement, for purposes of
Sections 13.D and 13.E, "Current Term" means the two year period beginning at
the time of the termination of this Agreement.
(ii)    For purposes of Sections 13.D. and 13.E., “Change in Control” means a
Change in Control as defined under the 2017 LTIP.
(iii)    For purposes of Section 13.D. and 13.E., “Constructive Termination”
shall be deemed to have occurred if, without Employee’s consent, there is a
material reduction by Employer in Employee’s authority, reporting relationship
or responsibilities, there is a reduction by Employer in Employee’s Base Salary
or Bonus target or Employee is required by Employer to relocate from the Greater
Cincinnati, Ohio Area by 50 or more miles.
(iv)    When an amount (referred to in this Section 13.I.(iv) as the “principal
sum”) that is payable under Section 13.D.(i), or 13.E.(i), within five days
after the date which is six months after Employee’s termination of employment
with Employer is paid, such payment shall also include an amount that is equal
to the amount of interest that would have been earned by such principal sum for
the period from the date of Employee’s termination of employment with Employer
to the date which is six months after Employee’s termination of employment had
such principal sum earned interest for such period at an annual rate of interest
of 3.5%.
J.    Notwithstanding any other provision in this Agreement, in the event that
it is determined (by the reasonable computation of an independent nationally
recognized certified public accounting firm that shall be selected by Employer
(the “Accountant”)) that the aggregate amount of the payments, distributions,
benefits and entitlements of any type payable by Employer or any affiliate to or
for the benefit of Employee (including any payment, distribution, benefit or
entitlement made by any person or entity effecting a Change in Control), in each
case, that could be considered “parachute payments” within the meaning of
Section 280G of the Code (such payments, the “Parachute Payments”) that, but for
this Section 13.J. would be payable to Employee, exceeds the greatest amount of
Parachute Payments that could be paid to Employee without giving rise to any
liability for any excise tax imposed by Code Section 4999 (or any successor
provision thereto) or any similar tax imposed by state or local law, or any
interest or penalties with respect to such tax (such tax or taxes, together with
any such interest or penalties, collectively referred to as the “Excise Tax”),
then the aggregate amount of Parachute Payments payable to Employee shall not
exceed the amount which produces the greatest after-tax benefit to Employee
after taking into account any Excise Tax to be payable by Employee. For the
avoidance of doubt, this provision shall reduce the amount of Parachute Payments
otherwise payable to Employee, if doing so would place Employee in a more
favorable net after-tax economic position as compared with not reducing the
amount of Parachute Payments (taking into account the Excise Tax payable in
respect of such Parachute Payments). Any reduction under this Section 280G shall
be applied against the payment to be made under Section 13.D.(i) or 13.E.(i).


14.    Code Section 409A.    





--------------------------------------------------------------------------------





A.    This Agreement is intended to comply with Code Section 409A or an
exemption thereunder and shall be construed and administered in accordance with
Code Section 409A. Notwithstanding any other provision of this Agreement,
payments provided under this Agreement may only be made upon an event and in a
manner that complies with Code Section 409A or an applicable exemption. Any
payments under this Agreement that may be excluded from Code Section 409A as
separation pay, as a short-term deferral, or under any other applicable
exclusion shall be excluded from Code Section 409A to the maximum extent
possible. For purposes of Code Section 409A, each installment payment provided
under this Agreement shall be treated as a separate payment. Any payments to be
made under this Agreement upon a termination of employment shall only be made
upon a “separation from service” under Code Section 409A. Notwithstanding the
foregoing, Company makes no representations that the payments and benefits
provided under this Agreement comply with, or are exempt from compliance from,
Code Section 409A and in no event shall Company be liable for all or any portion
of any taxes, penalties, interest or other expenses that may be incurred by
Employee on account of non-compliance with Code Section 409A.
B.    Notwithstanding any other provision of this Agreement, if any payment or
benefit provided to Employee in connection with his termination of employment is
determined to constitute “nonqualified deferred compensation” within the meaning
of Code Section 409A and Employee is determined to be a “specified employee” as
defined in Code Section 409A(a)(2)(b)(i), then such payment or benefit shall not
be paid until a date that is within five days following (and not before) the
six-month anniversary of the date of Employee’s termination of employment (the
“Specified Employee Payment Date”) to the extent required by Code Section 409A.
The aggregate of any payments that would otherwise have been paid before the
Specified Employee Payment Date shall be paid to Employee in a lump sum on the
Specified Employee Payment Date and thereafter, any remaining payments shall be
paid without delay in accordance with their original schedule.
15.    Assignment. As this is an agreement for personal services involving a
relation of confidence and a trust between Employer and Employee, all rights and
duties of Employee arising under this Agreement, and the Agreement itself, are
non-assignable by Employee.
16.    Notices. Any notice required or permitted to be given under this
Agreement shall be sufficient if in writing and if delivered personally or by
certified mail to Employee at Employee’s place of residence as then recorded on
the books of Employer or to Employer at its principal office.
17.    Waiver. No waiver or modification of this Agreement or the terms
contained herein shall be valid unless in writing and signed by Employee and an
authorized executive officer of Employer. The waiver by any party hereto of a
breach of any provision of this Agreement by the other party shall not operate
or be construed as a waiver of any subsequent breach by such party.
18.    Governing Law. This agreement shall be governed by the laws of the State
of Ohio and, to the extent applicable, federal law.
19.    Entire Agreement. This Agreement contains the entire agreement of the
parties with respect to Employee’s employment by Employer. There are no other
contracts, agreements or understandings, whether oral or written, existing
between them except as contained or referred to in this Agreement.
20.    Severability. In case anyone or more of the provisions of this Agreement
is held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or other enforceability shall not affect any other provisions hereof,
and this Agreement shall be construed as if such invalid, illegal or
unenforceable provisions have never been contained herein.





--------------------------------------------------------------------------------





21.    Successors and Assigns. Subject to the requirements of Paragraph 14
above, this Agreement shall be binding upon Employee, Employer and Employer’s
successors and assigns.
22.    Confidentiality of Agreement Terms. The terms of this Agreement shall be
held in strict confidence by Employee and shall not be disclosed by Employee to
anyone other than Employee’s spouse, Employee’s legal counsel and Employee’s
other advisors, unless required by law. Further, except as provided in the
preceding sentence, Employee shall not reveal the existence of this Agreement or
discuss its terms with any person (including but not limited to any employee of
Employer or its Affiliates) without the express authorization of the President
of Employer, provided that Employee shall advise any prospective new employer of
the existence of Employee’s non-competition, confidentiality and similar
obligations under this Agreement. To the extent that the terms of this Agreement
have been disclosed by Employer, in a public filing or otherwise, the
confidentiality requirements of this Section 22 shall no longer apply to such
terms.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
effective as of the day and year first above written.


CINCINNATI BELL INC.
 
EMPLOYEE
 
 
 
By: /s/ Phillip R. Cox
 
/s/ Leigh R. Fox
Phillip R. Cox
 
Leigh R. Fox
Title: Chairman of the Board of Directors
 
 
Date: November 28, 2017
 
Date: November 29, 2017








